DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    Cross-Reference to Related Applications
2.   This application is a CON of 16/369,631 03/29/2019 PAT 10854578.
                                                Preliminary amendment
3.   Preliminary amendment filed on 12/30/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been canceled claims 1-20 and added new claims 21-40.
      Claims 21-40 are currently pending in the application.
                                                      Oath/Declaration
4.   The oath/declaration filed on 12/30/2020 is acceptable.
                                      Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/30/2020.
                                         Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
      (B) CONCLUSION.—The specification shall conclude with one or more
claims particularly pointing out and distinctly claiming the subject matter 
which the inventor or a joint inventor regards as the invention.
6..    Claims 21-40 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
inventor, or for pre-AIA  the applicant regards as the invention.
       In claim 21, a phrase of “the wafer comprising storage elements coupled to one or more transistors, the transistors coupled to buried lines” is unclear because which transistors coupled to buried lines? Then, this phrase should be replaced by -- the wafer comprising storage elements coupled to one or more transistors, the one or more transistors coupled to buried lines --. Correction is required.                
        Claims 22-40 are directly or indirectly depend on the independent claim 21.                                           
                                          Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lai et al., hereafter “Lai” (U.S. Patent No. 9,666,256 B1) in view of Sel et al., hereafter “Sel” (U.S. Patent No. 10,115,770 B2).
      Regarding claim 21, Lai discloses a method comprising:
          providing a wafer (11) having a back side (bottom surface) and a top side (top surface) opposite the back side (bottom surface), the wafer (11) comprising storage elements (12) coupled to one or more transistors (111), the storage elements closer to the top side than the back side of the wafer (11) (e.g. Fig. 1 and col. 1, lines 50-58).
      Lai discloses the features of the claimed invention as discussed above, but does not disclose the one or more transistors coupled to buried lines; and exposing the buried lines from the back side of the wafer.
     Sel, however, discloses the one or more transistors (Q11/Q21/Q31) coupled to buried lines (GBL1/GBL2/GBL3) (e.g. Fig. 3C).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Lai to provide the one or more transistors coupled to buried lines as taught by Sel for a purpose of providing a voltage that is increased by charge sharing.
      Lai and Sel discloses the features of the claimed invention as discussed above including the one or more transistors (Q11/Q21/Q31) coupled to buried lines (GBL1/GBL2/GBL3) that the buried lines (GBL1/GBL2/GBL3) formed in the substrate (11 in Lai), but does not disclose exposing the buried lines from the back side of the wafer.     
      However, it would have been obvious matter of design choice to provide exposing the buried lines from the back side of the wafer, since the applicant has not disclosed that exposing the buried lines from the back side of the wafer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any other applicable etching technique may be used.
      Regarding claim 22, Lai and Sel discloses the features of the claimed invention as discussed above, but does not disclose wherein exposing the buried lines from the back side of the wafer comprises polishing the back side of the wafer.
       Sel, however, discloses approximately 300-700 nm of silicon dioxide may be deposited on the substrate 302 and planarized using chemical mechanical polishing or an etchback process to form a planar surface 400 (e.g. Fig. 4A1 and col. 15, lines 1-5).
      It would have been obvious matter of design choice to provide exposing the buried lines from the back side of the wafer comprises polishing the back side of the wafer, since the applicant has not disclosed that exposing the buried lines from the back side of the wafer comprises polishing the back side of the wafer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any other applicable technique may be used.
                                                      Allowable Subject Matter
8.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 23-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising modifying or replacing at least a portion of the buried lines to form buried conductive lines (BCLs) that have a conductivity higher than the buried lines as cited in claim 23 and further comprising coupling, electronically and mechanically, a second wafer comprising storage elements to the first wafer to form a three- dimensional memory structure as cited in claim 31 and wherein the wafer is attached to a handle wafer prior to exposing the buried lines as cited in claim 36 and wherein the wafer is attached to a handle wafer prior to polishing as cited in claim 37 and further comprising: creating isolation regions, wherein a first buried line and a second buried line are formed adjacent opposite sides of an individual one of the isolation regions as cited in claim 38.
        Claims 24-30, 32-35 and 39-40 are directly or indirectly depend on claims 23, 31 and 38, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892